Citation Nr: 1143767	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a right knee disability, prior to April 9, 2007.  

2.  Entitlement to a rating in excess of 30 percent for a right knee disability, from July 1, 2008.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in which the RO granted service connection and assigned an initial 10 percent rating for a right knee condition, effective October 20, 2006.  

In a June 2008 Decision Review Officer (DRO) decision, the RO granted an initial 30 percent rating for the service-connected right knee disability, effective October 20, 2006.  The RO assigned a 100 percent rating, effective April 9, 2007, based on surgical or other treatment necessitating convalescence.  A 30 percent rating was continued from July 1, 2008.  While the RO has assigned a higher initial rating of 30 percent prior to April 9, 2007 and from July 1, 2008, the appellant is presumed to be seeking the maximum available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the Board has recharacterized the appeal as encompassing the two claims set forth on the title page.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for a right knee disability, the Board has characterized these issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As regards the claim for a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to the claim for a TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  

In his June 2008 VA Form 9, the Veteran asserted that, as a result of his right knee disability, he was extremely limited in that he could no longer work.  In his September 2011 Informal Hearing Presentation (IHP), the Veteran's representative asserted that the Veteran is entitled to a TDIU because of his inability to work due to his knee disability.  The RO has not yet adjudicated the claim for a TDIU.  As such, consistent with Rice, the claim for a TDIU is being remanded, below.  

In May 2011, subsequent to issuance of the most recent supplemental statement of the case (SSOC), the Veteran submitted a statement regarding his current right knee symptoms.  This statement was accompanied by a waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).

In his May 2011 statement, the Veteran asserted that his right knee disability had caused panic attacks, which had caused him to go to a psychiatrist.  In his September 2011 IHP, the Veteran's representative indicated that the May 2011 statement should be considered an informal claim for service connection for a mental health condition secondary to the service-connected right knee disability.  Additionally, during VA treatment in September 2008, the Veteran asserted that he had left hip pain which he believed was secondary to compensating from his right knee.  

The claims for service connection for a psychiatric disorder and a left hip disorder, claimed as secondary to the service-connected right knee disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a rating in excess of 30 percent for a right knee disability, from July 1, 2008, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished. 

2.  During the period from October 20, 2006 (the effective date of the grant of service connection) through April 8, 2007, the service-connected right knee disability has been manifested by pain and limited range of motion, with no medical evidence of instability or subluxation.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for a right knee disability, prior to April 9, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.31, 4.71a, Diagnostic Codes 5003, 5024, 5258, 5260 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that it has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection for a right knee disability was received in October 2006.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in November 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and the RO issued the April 2007 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.  Notice as to these matters was provided in the November 2006 correspondence.    

The Board notes that the claim for a higher initial rating for the service-connected right knee disability is a downstream issue, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional notice in this case.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA treatment records have been obtained and associated with his claims file.  The Veteran was also provided with a VA examination to assess the current nature and etiology of his right knee disability in March 2007.  

While the claim for a rating in excess of 30 percent for the right knee disability, from July 1, 2008, is being remanded, in part, to afford the Veteran a new VA examination, the Board finds that the March 2007 VA examination and medical evidence of record are sufficient to evaluate this disability prior to April 9, 2007.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Furthermore, the Veteran has not identified any additional relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating the claim herein decided.


Factual Background and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In the April 2007 rating decision, the RO granted service connection and assigned an initial 10 percent rating for a right knee condition, pursuant to Diagnostic Code 5099-5024.  In June 2008, the RO granted a 30 percent initial rating for grade II-IV chondral lesion, left femoral condyle, right knee, pursuant to Diagnostic Code 5260-5258.  

Diagnostic Code 5024 evaluates tenosynovitis based on limitation of motion as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

VA's General Counsel has held that separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include after repeated use and during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

VA treatment records reflect that, in September 2006, the Veteran presented with complaints of right knee pain.  On examination, the knee was without effusion and there was good range of motion.  Pain was reproduced with palpation along the patella tendon.  The assessment was patella tendonitis.  Later that month, the Veteran gave a history of an in-service right knee injury and reported that he had experienced only a minor limp and limitation until his condition had worsened over the past couple of years.  He reported that he was unable to walk without significant alteration in his gait.  He denied effusion, edema, or erythema, but reported that his knee did go out.  Examination of the knee revealed limited active range of motion and tenderness on the patellar surface.  The pertinent assessment was knee pains.  The physician indicated that he suspected a cartilage injury, and ordered X-rays.  A September 2006 X-ray of the right knee revealed suprapatellar spurring as well as a bone island in the medial femoral condyle.  There was some focal soft tissue swelling anterior and inferior to the patella, which the radiologist indicated could be tendonitis or bursitis.  

In November 2006, the Veteran was evaluated in the orthopedic surgery clinic.  He gave a 20 year history of right knee pain which was intermittent in nature and only minimally improved with medications.  He reported that his knee occasionally "gave out on him."  Examination of the right knee revealed no effusion.  Range of motion was from 0 to 130 degrees.  The medial joint line and lateral joint line were tender to palpation and McMurray's sign was positive.  All ligaments were stable.  The impression was knee pain, probable meniscal tear versus chondromalacia.  The plan was to obtain an MRI of the right knee.  

A December 2006 MRI of the right knee revealed small or tiny joint effusions, probably incidental bone islands, moderate phase artifact on the sagittal sequences.  There was no definite ligamentous tear and no definite meniscal tear.  There were linear signal changes within the Hoffa's fat pad, with a differential diagnosis of arthrofibrosis.  

In January 2007, the Veteran again presented with complaints of right knee pain.  On examination, the right knee was tender throughout the anterior knee, with no effusion.  The physician reviewed the MRI results and noted that there was no discrete meniscal pathology and the anterior cruciate ligament (ACL) and posterior cruciate ligament (PCL) were intact, although there was mild effusion on the day of the MRI.  The impression was right knee pain, post traumatic arthritis, degenerative arthritis.  

During treatment the following month, the VA physician noted that X-rays of the right knee revealed early degenerative joint disease in the right patellofemoral compartment.  Examination revealed right knee range of motion from 0 to 120 degrees.  There was pain with patellofemoral compression and the medial joint line was tender to palpation, but there was no instability.  The impression was knee pain, some mechanical symptoms.  

The Veteran was afforded a VA examination to evaluate his right knee in March 2007.  He complained of right knee pain and reported that any activity increased his pain.  He reported using a cane for walking intermittently, but frequently.  He denied incapacitating episodes of arthritis.  The Veteran stated that he was able to stand for more than one hour but less than three hours, and was limited in walking to 1/4 mile.  In describing his right knee symptoms, the Veteran reported pain and stiffness, but denied deformity, giving way, instability, weakness, effusion, inflammation, and episodes of dislocation, subluxation, or locking.  

On examination, range of motion testing of the right knee revealed flexion from 0 to 125 degrees, with pain beginning at 90 degrees.  Extension was from 90 to 0 degrees, with pain beginning at 70 degrees.  There was no loss of range of motion after three repetitions in either flexion or extension.  The examiner observed crepitus, tenderness, painful movement, guarding of movement, and mild peripatellar swelling.  There was no grinding, instability, or meniscus abnormality.  The examiner reviewed the September 2006 X-ray report and the December 2006 MRI report.  

The VA examiner's diagnosis was right knee condition.  He commented that this condition had significant occupational effects, in that the Veteran had decreased mobility, problems with lifting and carrying, difficulty reaching, and pain, and that such effects resulted in being assigned different duties.  The Veteran indicated that he could not kneel at all and had worked as a contractor.  The examiner opined that, despite the noted effects on physical employment, the Veteran's right knee condition had no impact on sedentary employment which allowed change of knee position.  The examiner further commented that the right knee condition prevented sports; had severe effects on exercise, moderate effects on chores, shopping, and recreation; had mild effects on traveling, bathing, and dressing; and had no effects on feeding, toileting, or grooming.  In providing a medical opinion regarding etiology of the right knee condition, the examiner noted that the Veteran continued to have right knee pain and effusion with examination of the right knee suggesting pathology of the anterior knee structures and MRI suggesting chronic changes.  

During an April 2007 VA pre-operative assessment, the Veteran reported that he had reinjured his right knee at work, with the initial injury being service-related.  He described constant right knee pain for four months, caused by reinjury.  On April 9, 2007, the Veteran underwent right knee arthroscopic surgery.  The pre- and post-operative diagnoses were internal derangement of the right knee.  The surgical findings were Grade II-IV chondral lesion, left femoral condyle; medial meniscus intact; lateral meniscus intact; and no loose bodies present.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of an initial rating in excess of 30 percent for the Veteran's service-connected right knee disability, prior to April 9, 2007, is not warranted.

As noted above, in June 2008, the RO granted a 30 percent initial rating for the service-connected right knee disability.  The RO found that a 30 percent rating was warranted based on a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, pursuant to Diagnostic Code 5258, and an additional 10 percent rating based on additional functional loss due to pain.  The Board notes that 20 percent is the maximum rating provided by Diagnostic Code 5258 for dislocated semilunar cartilage.  In any event, no other diagnostic code provides a basis for assignment of a higher initial rating for the service-connected right knee disability.

The aforementioned evidence reflects that, for the period from the October 20, 2006 effective date of the grant of service connection through April 8, 2007, the right knee disability was manifested by pain and limitation of motion.  This evidence provides no basis for assignment of an initial rating in excess of 30 percent for the service-connected right knee disability during the period in question.  

In this regard, right knee range of motion was from 0 to 130 degrees during VA treatment in November 2006, and was from 0 to 120 degrees during VA treatment in February 2007.  Range of motion on VA examination in March 2007 revealed flexion from 0 to 125 degrees and extension from 90 to 0 degrees.  These findings do not warrant assignment of even a compensable rating for the right knee disability under Diagnostic Code 5260 or Diagnostic Code 5261.  This evidence also provides no basis for assignment of separate ratings for limited flexion and extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In reaching the above-noted conclusion, the Board has, consistent with DeLuca, considered the Veteran's functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, the pertinent medical evidence reflects that the assigned 30 percent rating properly compensates the Veteran for the extent of any such loss.  In this regard, while the Veteran has consistently described pain in the right knee, the VA examiner indicated that pain began at 90 degrees of flexion and 70 degrees of extension, and specifically found that there was no additional limitation of motion on repetitive use of the knee, in either flexion or extension. Even considering pain, range of motion from 0 to 70 degrees does not warrant the assignment of even a compensable rating pursuant to Diagnostic Code 5260 or 5261.  Based on the foregoing, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a rating in excess of 30 percent.

The Board also finds that there is no objective evidence of instability of the right knee during the period in question.  In this regard, despite the Veteran's reports of his right knee "going out," all ligaments were described as stable during VA treatment in November 2006, the physician who reviewed the right knee MRI in January 2007 stated that the ACL and PCL were intact, and a February 2007 record of VA treatment notes no instability in the right knee.  During the March 2007 VA examination, the Veteran himself denied instability, dislocation, and subluxation, and there was no instability on examination.  Accordingly, there is no basis for evaluating the disability under Diagnostic 5257.  

The Board has considered the fact that ratings in excess of 30 percent are available pursuant to Diagnostic Code 5256, evaluating ankylosis of the knee, and Diagnostic Code 5262, evaluating malunion and nonunion of the tibia and fibula.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  As the pertinent medical evidence demonstrates pain-free range of motion from 0 to 70 degrees, ankylosis clearly has not been demonstrated, and an increased rating pursuant to Diagnostic Code 5256 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  In addition, there is no medical evidence of malunion or nonunion of the tibia and fibula.  As such, an increased rating pursuant to Diagnostic Code 5262 is also not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under these circumstances, the Board finds that the record presents no basis for assignment of an initial rating in excess of 30 percent for the right knee disability, prior to April 9, 2007, under the applicable rating criteria.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the October 20, 2006 effective date of the grant of service connection through April 8, 2007 has the Veteran's right knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration during the period in question.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged rating of the Veteran's right knee disability, pursuant to Fenderson (cited to above), during the period from October 20, 2006 through April 8, 2007, and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher initial rating prior to April 9, 2007, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 30 percent for a right knee disability, prior to April 9, 2007, is denied.  


REMAND

The Board's review of the claims file reveals that further action on the claim for a rating in excess of 30 percent for a right knee disability, since July 1, 2008, is warranted.   

The Veteran's right knee disability was most recently evaluated during an August 2008 VA examination.  Range of motion testing of the right knee revealed flexion from 0 to 125 degrees, with extension limited by 10 degrees.  There was objective evidence of pain on range of motion; however, the examiner did not indicate at what point of range of motion the Veteran's knee pain began.  Because VA undertook to provide a VA examination to evaluate the service-connected right knee disability, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In addition, during VA treatment in March 2009, the Veteran complained of worsening right knee pain over the past few months.  In his May 2011 statement, he described his knee pain as level 8 to 10 out of 10, adding that the more he walked, the more his knee pain increased.  The Veteran reported that walking over 50 feet required the use of a cane and he was unable to drive due to knee pain when pushing on the gas pedal.  Most recently, in his September 2011 IHP, the Veteran's representative asserted that the Veteran's right knee was worse since the September 2008 VA examination.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, to ensure that the record reflects the current severity of the right knee disability, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board notes that, as discussed in the decision above, during VA treatment in April 2007, the Veteran described reinjuring his right knee at work.  In evaluating the service-connected right knee disability, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected disability from those attributable to the injury described during VA treatment in April 2007.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As noted in the introduction, the Veteran has raised a claim of entitlement to a TDIU which is part and parcel of his claim for a higher rating.  On remand, the AMC/RO should complete any development necessary to adjudicate the Veteran's TDIU claim.  See Rice, 22 Vet. App. 447.  

The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in June 2009.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records, to include any records of treatment from the Lexington VA Medical Center (VAMC), dated since June 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Evaluate the claim for a TDIU and complete any development deemed necessary, to include ensuring that VCAA notice obligations are satisfied.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee disability, since July 1, 2008.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for VA treatment records from the Lexington VAMC, dated since June 2009.  

3.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected right knee disability.    

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the right knee (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

In addition, the physician should comment upon whether the Veteran's right knee disability results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  The physician should also indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disability, alone, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

The physician should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected right knee disability from those attributable to a post-service injury, as described during VA treatment in April 2007.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected right knee disability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


